—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered July 9, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to 6 months imprisonment and 5 years probation, unanimously affirmed.
We reject defendant’s contention that the prosecutor’s remarks on summation exceeded the court’s pretrial in limine ruling and impinged his due process rights by implying that he had committed an uncharged attempted robbery immediately prior to his arrest on the weapon possession charge, the contested comments being directly responsive to arguments raised by the defense and their effect being properly curtailed by the court’s immediate curative instructions (see, People v Morgan, 66 NY2d 255).
Nor do we find persuasive defendant’s argument that the prosecutor shifted the burden of proof by questioning both the timing of his decision to present a character witness and the meaning underlying his decision to present only that witness as his defense, the court having sustained his objections thereto and issued immediate curative instructions, which the jury is presumed to have followed (see, People v Pizzaro, 184 AD2d 448, 449, lv denied 80 NY2d 908).
In any event, in view of the overwhelming evidence of guilt, the prosecutor’s remarks, if at all improper, were harmless error (People v Crimmins, 36 NY2d 230, 236). Concur—Murphy, P. J., Rosenberger, Nardelli and Williams, JJ.